USCA11 Case: 21-12806    Date Filed: 07/22/2022   Page: 1 of 8




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                  ____________________

                        No. 21-12806
                  Non-Argument Calendar
                  ____________________

RANDALL POOLE,
                                           Plaintiff-Appellant,
versus
WICHARD S.A.S.,


                                                   Defendant,


WICHARD, INC.,
VERMEER SOUTHEAST SALES AND SERVICE, INC.,


                                        Defendants-Appellees.
USCA11 Case: 21-12806        Date Filed: 07/22/2022     Page: 2 of 8




2                      Opinion of the Court                21-12806


                     ____________________

           Appeal from the United States District Court
              for the Northern District of Alabama
              D.C. Docket No. 2:19-cv-02057-ACA
                    ____________________

Before BRANCH, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
      Plaintiff Randall Poole appeals the district court’s denial of
his motion for leave to amend that proved determinative at the
summary judgment stage. After denying the motion, the district
court granted summary judgment for the defendants, Vermeer
Southeast Sales & Services, Inc. (“Vermeer”) and Wichard, Inc.
(“Wichard”), on all of Poole’s claims in a product liability lawsuit
purportedly involving an eight-millimeter shackle for a safety
harness. Poole argues that the district court abused its discretion
by denying his motion for leave to amend his complaint because of
undue delay.
       In his initial complaint, Poole alleged that he was injured by
a five-millimeter, twisted shackle. After Poole failed to produce
any evidence that the shackle identified in his complaint caused his
injuries, Vermeer filed for summary judgment. A month later,
Poole sought the district court’s leave to amend his complaint to
change the product at issue. But after briefing and a merits hearing,
the district court denied Poole’s motion because of undue delay.
USCA11 Case: 21-12806           Date Filed: 07/22/2022   Page: 3 of 8




21-12806               Opinion of the Court                         3


Shortly thereafter, Wichard filed for summary judgment. After
oral argument, the district court granted the defendants’ motions
for summary judgment. Because the decision to deny leave to
amend was not an abuse of discretion, we affirm the district court’s
denial and, after de novo review, its decision thereafter to grant
summary judgment.
                           I.        Background
       At the time of his injury, Poole, then a tree trimmer for
Cornerstone Tree Services, LLC, (“Cornerstone”), regularly
climbed trees while utilizing a fall-protection system composed of
various pieces of safety equipment, including a twisted eight-
millimeter shackle. But on February 13, 2018, while Poole was
atop a tree, his shackle failed and he plummeted to the ground,
sustaining serious injuries. Later, after recovering the defective
shackle at the site of Poole’s injury, Antwon Miller, Cornerstone’s
owner and operator, testified that he purchased it from Vermeer at
some point in 2016 or 2017. Vermeer did not procure the shackle
directly from Wichard, and the parties disagree on whether
Vermeer obtained it through a third-party.
      Poole subsequently filed this product liability suit in
Alabama state court against multiple defendants, including
Wichard, and Vermeer, which the defendants promptly removed
to the United States District Court for the Northern District of
USCA11 Case: 21-12806            Date Filed: 07/22/2022         Page: 4 of 8




4                         Opinion of the Court                      21-12806


Alabama.1 Unfortunately for Poole, he incorrectly identified the
part at issue, as “the Wichard self-locking twisted shackle (aka
Twisted ‘clevis’) (Part #1222).”). Poole even provided a link to the
product, again specifically identifying the shackle as part number
1222. Notably, part number 1222 corresponds to a five-millimeter
twisted shackle, and Poole concedes he was injured while using an
eight-millimeter twisted shackle, or part number 1224. Likewise,
Poole’s own expert, John T. Whitty, identified the eight-millimeter
twisted shackle as the part that allegedly failed, not the five-
millimeter twisted shackle described in the complaint.
       In February 2020, the parties met and conferred as required
by Federal Rule of Civil Procedure 26(f). At that point, Poole knew
that he might have named the incorrect part in his complaint. Yet,


1 After the third named defendant, Wichard S.A.S., removed the case to
federal court, the district court granted its motion, filed jointly with Poole,
seeking to be dismissed from the case. On appeal, we recognized the existence
of a jurisdictional question as to whether Wichard S.A.S’s citizenship had to
be alleged for the purposes of diversity jurisdiction. For purposes of this
appeal, we conclude that even if Wichard S.A.S. was not a diverse party, its
dismissal as a defendant early in the case cured any jurisdictional defect. See
Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 572–73 (2004)
(quotations omitted) (“By now, it is well settled that Rule 21 invests district
courts with authority to allow a dispensable nondiverse party to be dropped
at any time, even after judgment has been rendered.”); Univ. of S. Alabama v.
Am. Tobacco Co., 168 F.3d 405, 409 (11th Cir. 1999) (“Voluntary dismissal,
moreover, normally may precede any analysis of subject matter jurisdiction
because it is self-executing and moots all pending motions, obviating the need
for the district court to exercise its jurisdiction.”).
USCA11 Case: 21-12806        Date Filed: 07/22/2022   Page: 5 of 8




21-12806              Opinion of the Court                       5


Poole did not attempt to amend his complaint, and the parties
engaged in a year of discovery over the wrong shackle. Eventually,
in February 2021, Vermeer moved for summary judgment, arguing
that Poole could not produce any evidence that it ever sold the
specific part identified in the complaint.
      With Vermeer’s motion pending, Poole finally moved to
amend his complaint to remove his allegation of a specific, albeit
incorrect, part number. At a subsequent hearing on his motion,
Poole’s attorney admitted that a year prior, “[w]e could have
amended [the complaint] and said, we are not positive it is the 5-
millimeter product . . . .” Instead, Poole “sent discovery requests
because [he] felt that that was the more appropriate device.”
Consequently, the district court denied Poole’s motion to amend
because of his undue delay.
       Shortly thereafter, Wichard filed its own motion for
summary judgment. The district court ultimately granted
summary judgment for Vermeer and Wichard because Poole could
not demonstrate that the part he identified in his complaint caused
his injury. Poole timely appealed.
                       II.    Standard of Review
        “We use the abuse of discretion standard when reviewing a
district court's decision on whether to grant a motion for leave to
amend the pleadings.” Diesel "Repower", Inc. v. Islander Invs.
Ltd., 271 F.3d 1318, 1321 (11th Cir. 2001).
USCA11 Case: 21-12806         Date Filed: 07/22/2022    Page: 6 of 8




6                      Opinion of the Court                 21-12806


       “We review a district court’s grant of summary judgment de
novo, view[ing] the evidence in the light most favorable to the non-
moving party.” Gogel v. Kia Motors Mfg. of Ga., Inc., 967 F.3d
1121, 1134 (11th Cir. 2020) (en banc) (quotations omitted).
Summary judgment is proper if the materials in the record indicate
“that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). “Only disputes over facts that might affect the outcome of
the suit under the governing law will properly preclude the entry
of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986).
                             III.   Discussion
        Poole argues on appeal that the district court abused its
discretion by not identifying a justification for its decision denying
leave to amend. Additionally, Poole argues that any delay in
seeking leave to amend was not undue. He also maintains the
district court violated the Federal Rules of Civil Procedure by
refusing to evaluate the defendants’ motions for summary
judgment on the merits.
        A court “should freely give leave” to amend “when justice
so requires.” Fed. R. Civ. P. 15(a)(2). As the Supreme Court
explained in Forman v. Davis,

      In the absence of any apparent or declared reason—
      such as undue delay, bad faith or dilatory motive on
      the part of the movant, repeated failure to cure
USCA11 Case: 21-12806         Date Filed: 07/22/2022      Page: 7 of 8




21-12806                Opinion of the Court                          7


       deficiencies by amendments previously allowed,
       undue prejudice to the opposing party by virtue of
       allowance of the amendment, futility of
       amendment, etc.—the leave sought should, as the
       rules require, be ‘freely given.’ Of course, the grant
       or denial of an opportunity to amend is within the
       discretion of the District Court, but outright refusal
       to grant the leave without any justifying reason
       appearing for the denial is not an exercise of
       discretion; it is merely abuse of that discretion and
       inconsistent with the spirit of the Federal Rules.

371 U.S. 178, 182 (1962). But “[t]he decision whether to grant leave
to amend is within the sound discretion of the trial court[;] . . . [it]
is not automatic.” Nat'l Serv. Indus., Inc. v. Vafla Corp., 694 F.2d
246, 249 (11th Cir. 1982).
       Despite Poole’s insistence otherwise, the district court
provided a reason for refusing to grant him leave to amend his
complaint. In its order, the district court explained that Poole knew
that he needed to amend his complaint after the parties’ conference
in February 2020, and nevertheless “failed to provide an adequate
explanation for his undue delay in seeking leave to amend.” Undue
delay is a legitimate reason for the district court to refuse to grant
leave to amend. Foman, 371 U.S. at 182; Nat’l Serv. Indus., 694
F.2d at 249.
USCA11 Case: 21-12806        Date Filed: 07/22/2022    Page: 8 of 8




8                      Opinion of the Court               21-12806


       In Nat’l Serv. Indus., we found that “[t]here was no abuse of
discretion where the facts supporting the proposed [amendment]
were known at the time of the original answer.” 694 F.2d at 249.
Likewise, here we find that the district court did not abuse its
discretion by denying leave to amend where the facts supporting
the proposed amendment, that the identity of the part at issue may
not have been the one listed in the complaint, were known two
months after the complaint was filed and leave to amend was not
pursued until over a year later after the discovery and the amended
pleadings deadline had passed.
       As a result, we evaluate the defendants’ motions for
summary judgment based on the undisputed facts alleged in
Poole’s initial, unamended complaint and construing all inferences
in the light most favorable to him. Gogel, 967 F.3d at 1134.
Because Poole concedes that the part that caused his injury was an
eight-millimeter twisted shackle, not the five-millimeter shackle
identified in his complaint, he cannot prove causation. Therefore,
we affirm the district court’s grant of summary judgment in favor
of Wichard and Vermeer.
       AFFIRMED.